DETAILED ACTION
Response to Arguments
Applicant’s arguments, see 6-7, filed 08/10/2022, with respect to amendments filed on 08/10/2022 have been fully considered and are persuasive.  The 35 U.S.C. 103 over claim 1-6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Crosby et al.(WO 2013/078187 A1) and in view of Mukherjee et al. (CRC Handbook of Chromatography: Analysis of Lipids) have been withdrawn. 
The 112, second paragraph rejections set forth in previous office action have been withdrawn in light of Applicant’s amendments. 
The nonstatutory double patenting rejection set forth in previous office action has been withdrawn in light of Applicant’s amendments. 
Election/Restrictions
This application is in condition for allowance except for the presence of claim 7-15 directed to an invention non-elected with traverse in the reply filed on 03/15/2022. The Examiner maintains the restriction in a reply to Applicant’s remarks in the Non-Final Rejection mailed on 05/10/2022 paragraphs 1-6. 
Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.


Allowable Subject Matter
Claim 1-6 and 16-19 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
CANCEL CLAIM 7-15.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest the method as amended, wherein the at least one other oil is present in an amount of at least 10 wt% and is a refined oil that has not been treated with short path evaporation: wherein the SPE-treated oil is an oil having a content of di-acyl glycerides less than 3% by weight and a content of unwanted propanol components of less than 0.8 ppm, and wherein the SPE-treated oil has been obtained from SPE treatment after at least one refining and/or processing step comprising deodorization.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/               Primary Examiner, Art Unit 1792